DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103(a) as obvious over Gohara (US8679429). 
Gohara teaches a hexagonal boron nitride (h-BN) powder containing hexagonal boron nitride agglomerates and having bulk density in the range of 0.5 to 1.0 g/cm3 (col. 3 lines 22-31, col. 5 lines 23-25).   Gohara further discloses such hBN-powder having particles more spherical, exhibiting enhanced strength and significantly high bulk density (col. 2 line 65-col. 3 line 18). 
 Regarding claim 1,  Gohara does not expressly teach the maximum torque of 0.2 to 0.5 Nm or a DPB absorption rate of 50 to 100ml/g.  However,  Gohara teaches the h-BN powder having hexagonal boron nitride agglomerates having average particles 
	As for the claimed “wherein the maximum torque and the DBP absorption rate are calculated by measuring in accordance with JIS-K-6217-4”,  such limitation only directs to a method for measuring and calculating maximum torque and DBP,  but does not structurally limit the instantly claimed h-BN powder, thus it cannot render the claimed composition patentable distinct. 
Regarding claim 2,  Gohara discloses h-BN powder  having substantially the same particle size with substantially the same  spherical agglomerated particles  portion, wherein such particle is substantially the same as that of instant application (see US2019/0352180 para.[0043], [0046]),  thus substantially the same specific surface area as that of instantly claimed would be expected. 

	Regarding claim 4 and 11-12,  Gohara further discloses using method to reduce impurities in h-BN powder thus help achieving desired characteristics of h-BN powder (col. 7 lines 31-col. 9 line 3, col. 14 line 29-32, table 4) wherein h-BN powder having impurities level less than 100 ppm (see example 15 in table 4). Apparently h-BN powder having purity not less than  99.95 mass%.    Furthermore, it would have been obvious for one of ordinary skill in the art to minimize impurities level in h-BN powder thus achieving a same h-BN purity level as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) because by doing so can help provide a pure h-BN powder with desired characteristics as suggested by Gohara (col. 7 lines 30-57, col. 8  lines 9-12, col. 8 line 53-col. 9 line 3, table 4). 

Response to Arguments
Applicant’s arguments filed on 09/16/2021 have been fully considered but they are not persuasive.  In response to applicant’s arguments about “ wherein the maximum . 
In response to applicant’s assertion about instant application (Fig. 1) showing dense hexagonal boron nitride but Gohara disclosed h-BN not being dense (Gohara Fig. 3-5), Gohara expressly teaches producing denser and more spherical h-BN to improve the charge-ability and thus the thermal conductivity of the powder (col. 2 lines 41-col. 3 line 18, col. 6 lines 32-35). 
In response to applicant’s arguments about Gohara disclosed h-BN powder having lower thermal conductivity (Gohara Table 3) as compared to instant application (example 7-15),  it is noted that such thermal conductivity are directed to insulation sheet which used h-BN powder as precursor, mixed with resins and then get cured.  In other words, such thermal conductivity is not thermal conductivity of h-BN powder at all.  It is noted that instant claims direct to a h-BN powder composition but not an insulation sheet.   Gohara already teaches high thermal conductivity h-BN powder is desired, it would have been obvious for one of ordinary skill in the art to optimize h-BN products aspects, such as dense and spherical degree etc. as shown by Gohara for help obtaining a high thermal conductivity.  In other words, such high thermal conductivity associated with h-BN powder is expected from Gohara’s teachings. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1759